Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 14 February 2020 have been accepted by Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ishir Mehta (Reg. No. 75,611) on 30 September 2021.
The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method comprising: 
determining, by one or more processors, whether a combination of a first commodity and a first computing system slot satisfies a manufacturing requirement, wherein determining whether the combination of the first commodity and the computing system slot satisfies the manufacturing requirement comprises introducing a stimulation signal to the first commodity and analyzing a signal response; 
correlating, by the one or more processors, an actual performance of the first commodity in the first computing system slot to one or more features of the first commodity;
predicting, by the one or more processors, whether a combination of a second commodity and the first computing system slot satisfies the manufacturing requirement based at least in part on a comparison of the combination of the first commodity and the first computing system slot and the combination of the second commodity and the first computing system slot, wherein predicting whether the combination of the second commodity and the first computing system slot satisfies the manufacturing requirement is performed by machine learning circuitry based at least in part on an extracted feature of the second commodity from a description in a first database and the signal response; [[and]]
correlating, by the one or more processors, a predicted performance of the second commodity in the first computing system slot to the extracted features of the second commodity;
comparing, by the one or more processors, the actual performance of the first commodity and the predicted performance of the second commodity in the first computing system; and
transmitting, by the one or more processors and to an actuator, selection of either the first commodity or the second commodity into a second computer system slot based on the comparison, wherein the actuator inserts either the first commodity or the second commodity into the second computer system slot based on the selection

2. (Currently Amended) The computer-implemented method of claim 1, further comprising: 
3. (Cancelled).
4. (Cancelled).
5. (Cancelled).
6. (Currently Amended) The computer-implemented method of claim 1, further comprising: embedding metadata regarding whether the combination of the first commodity and first computing system slot satisfies the manufacturing requirement into a description of the first commodity in [[a]] the first database.
7. (Currently Amended) The computer-implemented method of claim 1, further comprising: 
the first database, the first 
8. (Currently Amended) A system comprising: 
a memory having computer readable instructions; and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: 
determining whether a combination of a first commodity and a first computing system slot satisfies a manufacturing requirement, wherein determining whether the combination of the first commodity and the computing system slot satisfies the manufacturing requirement comprises introducing a stimulation signal to the first commodity and analyzing a signal response; 
correlating an actual performance of the first commodity in the first computing system slot to one or more features of the first commodity;
predicting whether a combination of a second commodity and the first computing system slot satisfies the manufacturing requirement based at least in part on a comparison of the combination of the first commodity and the first computing system slot and the combination of the second commodity and the first computing system slot, wherein predicting whether the combination of the second commodity and the first computing system slot satisfies the manufacturing requirement is performed by machine learning circuitry based at least in part on an extracted feature of the second commodity from a description in a first database and the signal response; [[and]]
correlating a predicted performance of the second commodity in the first computing system slot to the extracted features of the second commodity;
comparing the actual performance of the first commodity and the predicted performance of the second commodity in the first computing system; and
transmitting, to an actuator, selection of either the first commodity or the second commodity into a second computer system slot based on the comparison, wherein the actuator inserts either the first commodity or the second commodity into the second computer system slot based on the selection


9. (Currently Amended) The system of claim 8, wherein the operations further comprise: 

11. (Cancelled).
12. (Cancelled).
13. (Currently Amended) The system of claim 8, wherein the operations further comprise: embedding metadata regarding whether the combination of the first commodity and first computing system slot satisfies the manufacturing requirement into a description of the first commodity in [[a]] the first database.
14. (Currently Amended) The system of claim 8, wherein the operations further comprise: retrieving a description of the first commodity from the first database, the first database comprising a description of each commodity 
15. (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: 
determining whether a combination of a first commodity and a first computing system slot satisfies a manufacturing requirement, wherein determining whether the combination of the first commodity and the computing system slot satisfies the manufacturing requirement comprises introducing a stimulation signal to the first commodity and analyzing a signal response; 
correlating an actual performance of the first commodity in the first computing system slot to one or more features of the first commodity;
predicting whether a combination of a second commodity and the first computing system slot satisfies the manufacturing requirement based at least in part on a comparison of the combination of the first commodity and the first computing system slot and the combination of the second commodity and the first computing system slot, wherein predicting whether the combination of the second commodity and the first computing system slot satisfies the manufacturing requirement is performed by machine learning circuitry based at least in part on an extracted feature of the second commodity from a description in a first database and the signal response; [[and]]
correlating a predicted performance of the second commodity in the first computing system slot to the extracted features of the second commodity;
comparing the actual performance of the first commodity and the predicted performance of the second commodity in the first computing system; and
transmitting, to an actuator, selection of either the first commodity or the second commodity into a second computer system slot based on the comparison, wherein the actuator inserts either the first commodity or the second commodity into the second computer system slot based on the selection


16. (Currently Amended) The computer program product of claim 15, wherein the operations further comprise: 
17. (Cancelled).
18. (Cancelled).
19. (Cancelled).
20. (Currently Amended) The computer program product of claim 15, wherein the operations further comprise: embedding metadata regarding whether the combination of the first commodity and first computing system slot satisfies the manufacturing requirement into a description of the first commodity in [[a]] the first database.


Reasons for Allowance
Claims 1, 2, 6-9, 13-16 and 20 are allowed as amended/presented above and claims 3-5, 10-12 and 17-19 have been cancelled. The following is an examiner’s statement of reasons for allowance:
The closest prior art made of record is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2013/0331975 A1 to Saulsbury et al. (“Saulsbury”) teaches and discloses a “manufacturing process for providing an assembly formed of a first piece and a best fitted second piece is described. The manufacturing process is carried out by performing at least the following operations: receiving the first piece characterized in accordance with at least a first attribute, selecting the best fitted second piece from a buffer, the selecting based in part upon a best matching value of a second attribute in relation to the first attribute, replacing the selected best fitted second piece with another second piece such that the number of second pieces in the buffer remains about the same, and forming the assembly the first part and the second part to form the assembly” (Saulsbury: Abstract).
United States Patent No. 8,004,798 B1 to Dunn (“Dunn”) teaches and discloses “disk drive flexure has a pattern of voids in the ground plane in the area directly underneath the read and write bond pads, in order to adjust the respective impedances of the read and write bond pad pairs to match the impedances of the read and write transducers and the signal trace pairs to and from the transducers. The resulting impedance matched bond pads increase the effective signal bandwidth of the flexure and its electrical connections, decreasing the probability of error at high signal speeds and increasing the maximum data rate through the suspension” (Dunn: Abstract).
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 8 and 15:
Claim 1 (and similarly claims 8 and 15) discloses:
A computer-implemented method comprising: 

correlating, by the one or more processors, an actual performance of the first commodity in the first computing system slot to one or more features of the first commodity;
predicting, by the one or more processors, whether a combination of a second commodity and the first computing system slot satisfies the manufacturing requirement based at least in part on a comparison of the combination of the first commodity and the first computing system slot and the combination of the second commodity and the first computing system slot, wherein predicting whether the combination of the second commodity and the first computing system slot satisfies the manufacturing requirement is performed by machine learning circuitry based at least in part on an extracted feature of the second commodity from a description in a first database and the signal response;
correlating, by the one or more processors, a predicted performance of the second commodity in the first computing system slot to the extracted features of the second commodity;
comparing, by the one or more processors, the actual performance of the first commodity and the predicted performance of the second commodity in the first computing system; and
transmitting, by the one or more processors and to an actuator, selection of either the first commodity or the second commodity into a second computer system slot based on the comparison, wherein the actuator inserts either the first commodity or the second commodity into the second computer system slot based on the selection.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2, 6, 7, 9, 13, 14, 16 and 20 each depend from one of allowable claims 1, 8 and 15, and therefore claims 2, 6, 7, 9, 13, 14, 16 and 20  are allowable for reasons consistent with those identified with respect to claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627